Citation Nr: 1452594	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for adjustment disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 through March 2004, and from October 2004 through December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 10 percent rating for adjustment disorder. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his service-connected adjustment disorder is more disabling than contemplated by his 10 percent rating.  

The Veteran's last VA examination for compensation purposes regarding his adjustment disorder was conducted in October 2011.  The examiner noted the Veteran had adequate hygiene and was alert, oriented, and cooperative.  His speech was logical, sequential, and goal directed.  He displayed no delusional content in his thinking and denied hallucinations.  The examiner noted no impairment of communication or thought processes.  The examiner noted that the Veteran reported he was "very depressed" but also noted the Veteran and his girlfriend had just broken up the previous week.  The Veteran denied any suicidal or homicidal ideation or any suicide attempts since the previous examination.  The Veteran reported that he slept 12-13 hours per day and had crying spells once every couple of months.  The examiner noted no impulsive behavior or symptoms of obsessive compulsive disorder.  The Veteran complained that he was constantly reminded of experiences from the military, but also noted that he was "obsessed" with watching videos he made himself during that time.  The examiner noted the Veteran had abused drugs and alcohol during the review period and that this use invariably has a negative effect on psychosocial functioning and symptoms.  The examiner also noted that the Veteran was fully employable and could tolerate the stress and schedule requirements inherent in any employment setting.  The examiner had reported that the Veteran had quit jobs over verbal altercations, but had also had outstanding legal issues that were the reason he could not take certain jobs, such as truck driving or a job at the state penitentiary.  

The Veteran was admitted to the VA medical center (VAMC) in November 2010 for chest pain, but cardiac illness was ruled out and he was thought to have had a panic attack.  In November 2011, VAMC treatment records show that the Veteran stated he had increased anxiety recently with feelings of panic at times.  The Veteran also endorsed paranoia in January 2012 VAMC treatment records.  

In his August 2012 hearing, the Veteran testified to various symptoms including difficulty sleeping, stating he would sleep only five to six hours per day, and that he had panic attacks every one to three months and paranoia.  He also stated he had memory loss and trouble remembering complex demands.  

A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although the Veteran indicated in his 2012 hearing that he did not want another examination, given that the Veteran's symptoms that he describes in his August 2012 hearing testimony indicate a possible worsening of symptoms, the Board finds that another examination is warranted to assess the current nature and severity of his service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA treatment records and associate them with the claims folder or electronic record. 

2.  Provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of the Veteran's service-connected psychiatric disorder.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The examiner should describe the nature and severity of all symptoms of the Veteran's psychiatric disorder, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

To the extent possible, the examiner should distinguish which symptoms are attributable to the service-connected disability and which are attributable to any non service-connected disability.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file pursuant to this remand, re-adjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



